Citation Nr: 0415347	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a through and through gunshot wound to the left thigh, to 
include the postoperative residuals of repair for muscle 
herniation, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
May 1969, and from March 1970 to March 1973.  The veteran 
also had unverified active duty service from May 1973 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.   

In a September 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective September 7, 1999.  The RO assigned 
separate evaluations for peripheral neuropathy of the left 
lower extremity and a left knee disability, both secondary to 
the service-connected residuals of the left thigh injury in 
an October 2002 rating decision.  The veteran has perfected 
his appeal for increased evaluations for PTSD and residuals 
of the left thigh gunshot wound.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim involving increased ratings for PTSD and 
the left thigh injury have been developed.

2.  The service-connected residuals of a through and through 
gunshot wound to the left thigh, with postoperative repair of 
a muscle herniation, involving Muscle Group XIII are 
manifested by objective findings showing entrance scars 
indicating track of missile through a muscle group, with 
well-healed, non-tender, and non-limiting scars with some 
weakness on the left due to minor muscle loss distally.  

3.  The veteran's service-connected PTSD is manifested by 
occasional depression with a blunted effect, anxiety, 
nightmares, irritability, and sleeplessness and a Global 
Assessment of Functioning (GAF) score of 55-65.  


CONCLUSIONS OF LAW

1.  The rating criteria for an evaluation in excess of 30 
percent for a through and through gunshot wound to Muscle 
Group XIII, left thigh, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.55, 4.56, 4.73, Diagnostic Code 5313 (2003).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the veteran's first tour of duty (with the US Marine 
Corps), the veteran was wounded in the Republic of Vietnam.  
The service medical records indicate that in June 1968, the 
veteran sustained a through-and-through gunshot wound of the 
left thigh, for which he was hospitalized.  On physical 
examination, there were 4- by 4-centimeter wounds on the 
posteromedial and posterolateral aspect of the left midthigh.  
The veteran underwent extensive medical treatment for the 
wounds and upon discharge, the diagnoses given were secondary 
closure of a gunshot wound to the left thigh, and a pinch 
graft to a wound of the left medial thigh.  

After the veteran's discharge from the US Marine Corps, he 
applied for VA compensation benefits.  Service connection was 
established via a rating action dated April 1970.  A 
disability rating was not assigned as the veteran re-enlisted 
into the US Army in March 1970 - one month before the rating 
action was issued.  The record reflects that the veteran 
served in the US Army until March 1973.  Following his 
discharge, and after the veteran asked the VA that his 
disability rating be reinstated, the RO issued a decision in 
June 1975 that assigned a 10 percent disability rating for 
residuals of a left thigh injury.

That evaluation was based upon a VA orthopedic examination of 
the left leg that found well-healed, nontender gunshot wound 
scars at the distal posterior left thigh.  Both wounds were 1 
and 1/2 by 3/8 of an inch in size.  The left thigh measured 22 
inches in circumference as compared to 22 1/4 inches for the 
right thigh.  The left knee extended zero degrees and the 
veteran was able to perform a fully symmetrical squat and 
recovery.  

The disability rating remained at 10 percent until the Board, 
in March 1988, determined that a higher evaluation should be 
assigned.  The Board granted a 30 percent disability rating.   

In September 1999, the veteran requested that his left leg 
disability be rated higher.  He also requested that service 
connection be granted for PTSD.  

In a decision dated August of 2000, the RO denied entitlement 
to service connection for PTSD and it also denied entitlement 
to an evaluation in excess of 30 percent for a left leg 
disability.  The veteran was notified of this decision and he 
submitted a notice of disagreement.  

As a result of the veteran's appeal, a specific VA 
psychiatric examination was performed in March 2001.  The 
purpose of this examination was to determine whether the 
veteran was suffering from PTSD, and if so, the symptoms and 
manifestations produced by that disability.  Upon the 
conclusion of the examination, the examiner diagnosed the 
veteran as suffering from PTSD.  A GAF score of 55 was 
assigned.  

A VA examination of the left thigh was accomplished in April 
2001.  The examination produced the following findings:

	. . . he has an 8 x 1-cm scar 
located over the lateral left thigh, just 
over the iliotibial band at the junction 
of the distal and middle thirds of the 
thigh.  There is no evidence of any 
underlying muscle herniation or soft 
tissue loss.  The skin is the same color 
and texture with that of the surrounding 
skin, with no evidence adherence to the 
underlying bone.  Medically, just at the 
medial femoral condyle region, he has an 
8 x 4-cm scar from the exit wound, which 
is the same color as that of the 
surrounding skin.  It is slightly rougher 
than that of the surrounding skin.  There 
is a 1.5 cm of underlying muscle and soft 
tissue loss, but no detectable adherence 
to the underlying bone.  Examining his 
strength of his hamstrings bilaterally, 
he seems to demonstrate about a 10% to 
20% decrease in hamstring strength on the 
left, when compared to the normal right 
side.  His quad strength is 5 out of 5 
bilaterally, with no evidence decrease 
when compared to the normal right side.

With regard to his left posterior thigh, 
I cannot detect any evidence of a 
previous skin graft site.  The scar may 
have resolved since the original surgery.

....

	. . . the patient does have a 
weakness on the left due to his muscle 
loss distally.  I cannot detect any 
significant deficits with regard to his 
previous skin graft donor site on the 
posterior thigh.  He does not have any 
evidence of a muscle herniation over the 
lateral thigh at this time.

On the basis of the above examinations, service connection 
was granted for PTSD and a 30 percent disability rating 
assigned.  An increased evaluation for the left thigh 
disability was not awarded.  The rating action was issued by 
the RO in September 2001.

In April 2002, a VA neurological examination of the veteran's 
left leg was performed.  The veteran told the examiner that 
he sometimes experienced pain in the leg.  The examiner noted 
that there was some impairment of sensation to pin prick in 
the foot leading up to the knee.  Pain was noted over one of 
the scars and there was some weakness in the hamstring and 
contraction of the hamstring caused pain.  There was no 
significant weakness noted in the leg below the knee.  No 
other neurological manifestations were noted.  

Around this same time, in April 2002, a joints examination of 
the leg was performed.  The examiner noted that there was 
muscular defect along the posterior aspect of the thigh and 
tenderness across the muscles crossing the knee.  Nerve 
injury was reported and the doctor reported that the pain, 
numbness, and tingling were reportedly constant and painful 
in nature.  The knee was found to have a normal range of 
motion.  The examiner went on to write that the problems that 
the veteran was complaining about with respect to his left 
knee were related to the veteran's previous gunshot wound.  

Following that examination, the RO reviewed the claims folder 
and concluded that the evidence did not support an increased 
evaluation per se for the gunshot wound to the left thigh and 
muscle repair.  However, it did find that a separate 
evaluation for peripheral neuropathy of the left lower 
extremity and degenerative changes of the left knee were 
appropriate.  With respect to these two disabilities, the RO 
assigned two separate 10 percent disability ratings in an 
October 2002 rating decision.  

Another VA PTSD Examination was accomplished in February 
2003.  The veteran told the examiner that he had difficulty 
getting along with others, including co-workers and his own 
family.  However, he did state that he had worked for the 
same general employer for 23 years.  He further complained of 
sleeplessness, nightmares, irritability, depression, 
worthlessness, and poor concentration.  

Upon examination, the examiner found that the veteran was 
indeed suffering from PTSD.  He assigned a GAF score of 55.  
The examiner found that the veteran appeared restless and 
agitated, although he was cooperative and maintained good eye 
contact throughout the examination.  Depression and a blunted 
affect were reported and the doctor found that the veteran 
was not experiencing hallucinations, delusions, or 
suicidal/homicidal ideations.  The veteran's insight, 
judgment, and functioning abilities were found to be intact 
and within normal limits.

VA outpatient medical records were received at the RO in 
February 2003.  The records reflect the veteran has received 
psychiatric treatment at the VA Medical Center.  An entry 
from November 2002 shows that the veteran had a GAF score of 
55.  It was noted that the veteran was experiencing many of 
the symptoms noted above in the February 2003 examination.  
Sleeplessness, restlessness, and having nightmares were 
recorded.  

A May 2002 entry recorded complaints of anxiousness and mild 
psychomotor agitation.  A GAF score of 65 was written down.  
Another entry from January 2003 shows a GAF score of 60 with 
complaints of depression and anxiety, and the use of 
medications for sleeplessness.  

The medical records stemming from 1989 to the present do show 
complaints involving the knee.  The complaints include pain, 
some restriction of motion, and occasional "giving out".  
Some slight neurological symptoms involving the leg were also 
complained about.  However, these same records do not suggest 
that the veteran made complaints about or received treatment 
for the actual wound of the left thigh.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

The VA's duties have been fulfilled to the extent possible.  
VA must notify the veteran of evidence and information 
necessary to substantiate the issues addressed in this 
decision and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified of the information necessary to 
substantiate the claim by means of the discussions in the 
original rating decisions and the statement of the case 
(SOC).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that his psychiatric and left leg disorders were 
more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA by letter, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disabilities were procured and before the 
VA, the veteran underwent psychiatric, orthopedic and 
neurological examinations.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided recent medical examinations in 
order to assess the severity of his disabilities.  Moreover, 
the veteran was given the opportunity to provide testimony 
before a Veterans Law Judge and/or an RO hearing officer - an 
offer he declined.  It seems clear that the VA has given the 
veteran every opportunity to express his opinions with 
respect to the issues addressed in this decision; the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone recent 
examinations so that the VA would have a complete picture of 
the veteran's disorders.  

The Board notes that the two VCAA notification letters were 
sent to the veteran and they properly notified him of his 
statutory rights.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The first VCAA letter, issued in 
October 2001, addressed the veteran's claim for an increased 
evaluation for the residuals of the gunshot wound.  The 
second letter, issued in November 2002, covered the veteran's 
claim for an increased evaluation for PTSD.  The Board notes 
that the October 2001 letter requested a response within 60 
days, which is contrary to 38 U.S.C.A. § 5103(b) (West 2002).  
The second letter, that of November 2002, asked that a 
response be sent to the RO within one year.  Even though the 
October 2001 letter noted that the veteran only had 60 days 
to submit evidence in support of his claim, evidence was, in 
fact, accepted by the RO after the 60 day suspense.  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
January 14, 2003), the Court discussed the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a new substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate claims 
addressed in this decision." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer of the appellant's case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue of an increased evaluation 
for residuals of a gunshot wound to the left thigh, the 
appeal does not stem from the veteran's disagreement with an 
evaluation assigned as a result of the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are not for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

I.  Residuals of Gunshot Wound to the Left Thigh

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2003).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2003).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2003).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2003).  

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2003).  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2003).  

Under 38 C.F.R. § 4.56(d)(4) (2003), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  

Additionally, under 38 C.F.R. § 4.55 (2003):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1)  In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2)  In the case of an ankylosed 
shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 
will be elevated to the level for 
unfavorable ankylosis, if not already 
assigned, but the muscle groups 
themselves will not be rated.

(d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

As reported above, the veteran's thigh disability has been 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5313 
(2003), which provides for the evaluation of impairment of 
the pelvic girdle and thigh, MG XIII, posterior thigh group 
that includes the hamstring complex of 2 joint muscles -- (1) 
biceps femoris; (2) semimembranosus; and (3) semitendinosus.  
The function of this Group is (1) extension of the hip and 
flexion of the knee; (2) outward and inward rotation of the 
flexed knee; and (3) acting with rectus femoris and sartorius 
(see XIV, 1, 2) synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt over pulley action 
at the knee joint.  If the injury is severe, a 40 percent 
disability rating will be assigned.  A 30 percent rating will 
be awarded if moderately severe, 20 percent if moderate, and 
10 percent if slight. 

The normal range of hip abduction is from zero degrees to 45 
degrees.  The normal range of hip flexion is from zero 
degrees to 125 degrees.  The normal range of knee flexion and 
extension is zero degrees to 140 degrees.  See 38 C.F.R. § 
4.71, Plate II (2000).

The medical evidence does not show recurrent pain in the 
thigh, fatigability, a depressed scar, tenderness on 
pressure, atrophy, weakness, or more than a very slight 
decrease in muscle strength.  When examined in April 2001, 
the examiner specifically noted that the entry wound showed 
no evidence of muscle loss and only 1.5 centimeters of muscle 
and tissue loss at the exit wound.  Additionally, there is no 
indication of muscle adhesion to bone.  There is no 
limitation of motion of the knee and there is no limitation 
of motion of the hip.  The range of motion is the same for 
the hip on the non-injured side.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation than the currently assigned 30 
percent for the service-connected left thigh disability as 
the evidence shows only a moderate disability.  

Additionally, although the veteran has not specifically 
complained about the entry and exit wound scars on his thigh, 
the Board must consider whether the impairment manifested by 
the scar may be afforded additional, compensable evaluations 
under the appropriate diagnostic code.  All impairment 
arising from a single disability may be awarded separate, 
compensable evaluations, where that impairment is not already 
contemplated by the assigned diagnostic code, and except as 
otherwise directed in the rating schedule.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2001 - 
2003) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2001 - 2003).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability. This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2003).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2003).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2003).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2003).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).  

In the present case, the veteran has an 8 x 1 centimeter scar 
and an 8 x 4 centimeter scar on the thigh.  The various VA 
examination reports along with the medical treatment records 
are negative for subjective complaints for the entry and exit 
scars.  They have been repeatedly shown to be well-healed, 
nonpainful, not subject to ulcerations, and they did not 
limit the function of the body part affected. 

The Board will evaluate the scar under both old and new 
diagnostic criteria and will individually apply those 
criteria more advantageous.  Where the criteria is lacking, 
i.e., the measurement is incomplete, the Board will infer 
that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the veteran's 
scar under the new criteria does not render the veteran 
unaware of any issues of which he would have required notice 
in order to submit evidence, argument, or testimony.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2003).

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2003) 
for the veteran's residual scars.  They are not 
hypersensitive, or particular tender to the touch.  Moreover, 
the scars appear to be superficial, not deep, and they are 
not associated with underlying soft tissue damage.  
Similarly, they are not adherent, and there is no sign of 
underlying tissue loss.  Also, neither scar approaches the 
area size needed for a compensable and separate evaluation.  
Hence, for the above reasons, the Board finds that the 
criteria for a compensable, and separate, evaluation for 
scars have not been met.

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2003) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for muscle injury to the 
left thigh and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

II.  PTSD

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2003).  The regulations at 38 
C.F.R. § 4.130 (2003) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  A 
30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

To be awarded a 50 percent disability rating, there must be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating will be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

And, finally for a 100 percent rating to be assigned, there 
must be total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows the assignment of various GAF 
scores, ranging from a 55 to 65.  A GAF score of 61 to 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF Score of 
51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
30 percent for PTSD.  Taking the two psychiatric examinations 
conducted in 2001 and 2003, along with the various medical 
record GAF evaluations, the Board notes that the veteran's 
symptoms have not remained constant.  The veteran has 
suffered from recurrent depression, anxiety, restlessness, 
nightmares, and sleeplessness.  However, those same 
examination reports and medical treatment records do not show 
frequent bouts of panic attacks, short and long term memory 
lapses, impaired judgment, incoherent and unclear thought 
processes, or irrational behavior.  During the course of the 
veteran's treatment, he has never been diagnosed as suffering 
from moderately severe or serious symptoms as the result of 
his PTSD.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
The veteran has been employed by the same employer for the 
past 23 plus years, and his employment has not been affected 
by his psychiatric disability.  Moreover, no medical evidence 
has been presented that insinuates that the veteran is unable 
to work as a result of his psychiatric disability.  Although 
the veteran has stated that he is uncomfortable in social 
situations with his fellow employees, his employer, and his 
family, there is no indication from the record that the 
veteran avoids or shuns contact with these people.  Moreover, 
he has admitted that he is not isolated, he has some, if not 
many, friends, and there is no suggestion from the record 
that the veteran is unable to function with others in social 
and industrial circumstances.

Thus, it is the conclusion of the Board that the current 30 
percent disability rating for PTSD is appropriate, and that a 
disability is excess of 30 percent is not warranted.  38 
C.F.R. § 4.7 (2003).  He does not exhibit occupational and 
social impairment with a reduction in work efficiency or with 
an inability to perform daily tasks.  He does not suffer from 
memory loss, panic attacks, hallucinations, or impaired 
judgment.  Additionally, there is no evidence indicating that 
the veteran has difficulty with establishing and maintaining 
social relationships.  The evidence just does not show that 
the criteria for a disability rating in excess of 30 percent 
have been met.  

As previously noted, in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2003) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the evidence of record does not 
indicate the veteran is frequently hospitalized for his PTSD 
and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his PTSD, as 
prescribed by the Court in Fenderson, supra.  As well, the 
Board finds that at no time during the pendency of the appeal 
has the evidence been in equipoise such as to warrant an 
initial disability rating in excess of 30 percent for the 
veteran's service-connected PTSD.   

The Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, the veteran's claim is denied.




ORDER

An increased evaluation for the residuals of a through and 
through gunshot wound to the left thigh, to include the 
postoperative residuals of repair for muscle herniation, is 
denied.  

An increased evaluation for PTSD is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



